 
Exhibit 10.1

 
SEVENTH AMENDMENT TO CREDIT AGREEMENT
 
THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
7, 2015, among YUMA EXPLORATION AND PRODUCTION COMPANY, INC., a Delaware
corporation (the “Borrower”), the undersigned lenders party to the Credit
Agreement (the “Lenders”) and SOCIÉTÉ GÉNÉRALE, in its capacity as
Administrative Agent and Issuing Bank (the “Administrative Agent”).
 
RECITALS
 
A.           Borrower, the Lenders and Administrative Agent are parties to a
Credit Agreement dated as of August 10, 2011 (the “Original Credit Agreement”),
as amended by that certain First Amendment and Limited Waiver to Credit
Agreement and Assignment, dated as of September 30, 2012, as further amended by
that certain Second Amendment to Credit Agreement and Assignment, dated as of
February 13, 2013, as further amended by that certain Third Amendment to Credit
Agreement and Assignment, dated as of May 20, 2013, as further amended by that
certain Fifth Amendment to Credit Agreement, dated as of October 14, 2014, and
as further amended by that certain Sixth Amendment to Credit Agreement, dated as
of January 23, 2015 (the “Sixth Amendment”; and the Original Credit Agreement,
as so amended, and as otherwise amended, restated, modified or supplemented from
time to time until the date hereof, the “Credit Agreement”).
 
B.           Borrower has provided the necessary reserve report information in
order for the Administrative Agent and the Lenders to complete the Interim
Redetermination of the Borrowing Base contemplated by Section 3 of the Sixth
Amendment, and the Administrative Agent and the Lenders have redetermined the
Conforming Borrowing Base and the Non-Conforming Borrowing Base as set forth
herein.
 
C.           Borrower has requested certain amendments and modifications to the
Credit Agreement with respect to the redetermined Borrowing Base and the next
Scheduled Redetermination of the Borrowing Base as set forth herein and, subject
to the conditions precedent set forth herein, the parties hereto have agreed to
so amend the Credit Agreement.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms. All terms used herein which are defined in the Credit Agreement
shall have the same meanings when used herein, unless the context hereof
otherwise requires or provides.  In addition, (i) all references in the Loan
Documents to the “Agreement” shall mean the Credit Agreement, as amended by this
Amendment, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.
 
2. Amendments to Credit Agreement. Subject to the conditions precedent set forth
in Section 5 hereof, the Credit Agreement is amended as follows:
 
A. Section 1.02 – Conforming Borrowing Base.  The definition of “Conforming
Borrowing Base” in Section 1.02 of the Credit Agreement is hereby amended and
restated in its entirety to provide:
 
“Conforming Borrowing Base” means (i) from and after the Seventh Amendment
Effective Date until otherwise redetermined in accordance with the provisions of
Section 2.07, the amount set forth in Section 2.07(a), and (ii) thereafter the
amount determined from time to time in accordance with Section 2.07 to be the
Conforming Borrowing Base.  For the avoidance of doubt, on and after the
Non-Conforming Borrowing Base Termination Date, the Non-Conforming Borrowing
Base shall be reduced to $0 and the Borrowing Base shall equal the Conforming
Borrowing Base then in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
B. Section 1.02 – Non-Conforming Borrowing Base.  The definition of
“Non-Conforming Borrowing Base” in Section 1.02 of the Credit Agreement is
hereby amended by deleting the reference to “$4,500,000” therein and inserting
“$3,000,000” in place thereof.
 
C. Section 1.02 – Non-Conforming Borrowing Base Termination Date.  The
definition of “Non-Conforming Borrowing Base Termination Date” in Section 1.02
of the Credit Agreement is hereby amended by deleting the reference to
“October 15, 2014” therein and inserting “September 1, 2015” in place thereof.
 
D. Section 1.02 – Seventh Amendment and Seventh Amendment Effective Date.  The
following new definitions are added to Section 1.02 of the Credit Agreement in
proper alphabetical order:
 
“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement
dated as of April 7, 2015, among the parties thereto, which amends this
Agreement.
 
“Seventh Amendment Effective Date” means the first date on which the Seventh
Amendment becomes effective in accordance with its terms.
 
E. Section 2.07(a).  Section 2.07(a) of the Credit Agreement is hereby amended
in its entirety to read as follows:
 
“(a)           Initial Borrowing Base.  On the Seventh Amendment Effective Date,
the Borrowing Base shall be an amount equal to $36,000,000, which shall consist
of the Conforming Borrowing Base in an amount equal to $33,000,000 and the
Non-Conforming Borrowing Base in an amount equal to $3,000,000, and which
Borrowing Base shall remain in effect until the Conforming Borrowing Base (or
the Borrowing Base) is redetermined or the Non-Conforming Borrowing Base is
reduced, in each case, in accordance with this Agreement.”
 
3. Redetermination of the Borrowing Base.  Effective as of the Amendment
Effective Date, until the next redetermination of the Borrowing Base in
accordance with the provisions of Section 2.07 of the Credit Agreement (as
modified by Section 4 of this Amendment), the Conforming Borrowing Base shall be
$33,000,000 and the Non-Conforming Borrowing Base shall be $3,000,000.  Both the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, agree that the redetermination of the Borrowing Base pursuant to
this Section 3 shall constitute the February 1, 2015 Interim Redetermination
contemplated under Section 3 of the Sixth Amendment.
 
4. Scheduled Redetermination of Borrowing Base for Spring 2015.  Notwithstanding
anything to the contrary in the Credit Agreement (including Section 2.07(b) or
Section 8.12 of the Credit Agreement), the parties hereto agree that the
Scheduled Redetermination of the Borrowing Base for the spring 2015 shall be
delayed until on or about June 15, 2015, and implemented as follows:  (a) the
Reserve Report otherwise due February 28, 2015, and any other related
certificates or Engineering Reports shall be delivered the Administrative Agent
on or before May 15, 2015; (b) the Administrative Agent shall deliver notice of
the proposed redetermined Borrowing Base (or Conforming Borrowing Base and
proposed Non-Conforming Borrowing Base) with respect to the Scheduled
Redetermination for the spring 2015 (which would otherwise be delivered to the
Lenders on or before April 15, 2015) on or before May 31, 2015; and (c) the
redetermined Borrowing Base (which would otherwise be effective on or about
May 1, 2015) shall become effective on or about June 15, 2015.  Except for the
contemplated delay in the Scheduled Redetermination of the Borrowing Base for
the spring 2015, each of the provisions of the Credit Agreement with respect to
any Scheduled Redetermination of the Borrowing Base shall otherwise apply in the
same manner as otherwise provided in the Credit Agreement.
 
5. Conditions Precedent.  This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which each of the following conditions is
satisfied
 
 
2

--------------------------------------------------------------------------------

 
 
A. Seventh Amendment to Credit Agreement.  The Administrative Agent shall have
received multiple original counterparts, as requested by the Administrative
Agent, of this Amendment duly and validly executed and delivered by duly
authorized officers of the Borrower, the Guarantors, the Administrative Agent
and each Lender.
 
B. Fees and Expenses. The Administrative Agent shall have received (a) payment
of all out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other documents
in connection herewith and (b) all fees due and payable under the Credit
Agreement and under any separate fee agreement entered into by the parties
pursuant to the Credit Agreement.
 
C. Representations and Warranties; No Defaults.  The Borrower shall have
confirmed and acknowledged to the Administrative Agent and the Lenders, and by
its execution and delivery of this Amendment, the Borrower does hereby confirm
and acknowledge to the Administrative Agent and the Lenders, that (i) all
representations and warranties contained herein or in the other Loan Documents
or otherwise made in writing in connection herewith or therewith shall be true
and correct with the same force and effect as though such representations and
warranties have been made on and as of the Effective Date and (ii) no Default or
Event of Default exists under the Credit Agreement or any of the other Loan
Documents.
 
6. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower has full power and authority to execute this
Amendment and the other documents executed in connection herewith and this
Amendment and such other documents constitute the legal, valid and binding
obligation of Borrower enforceable in accordance with their terms, except as
enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.  In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
 
7. No Further Amendments.  Except as amended hereby, the Credit Agreement shall
remain unchanged and all provisions shall remain fully effective between the
parties.
 
8. Acknowledgments and Agreements.  Borrower acknowledges that on the date
hereof all outstanding Indebtedness is payable in accordance with its terms, and
Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  Borrower, Administrative Agent and each Lender do hereby adopt, ratify
and confirm the Credit Agreement, as amended hereby, and acknowledge and agree
that the Credit Agreement, as amended hereby, is and remains in full force and
effect.  Borrower acknowledges and agrees that its liabilities and obligations
under the Credit Agreement, as amended hereby, and under the Loan Documents, are
not impaired in any respect by this Amendment.  Any breach of any
representations, warranties and covenants under this Amendment shall be an Event
of Default under the Credit Agreement.
 
9. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Credit Agreement
or any of the Loan Documents (other than the waiver of the Specified Default),
or (b) to prejudice any right or rights which Administrative Agent now has or
may have in the future under or in connection with the Credit Agreement and the
Loan Documents, each as amended hereby, or any of the other documents referred
to herein or therein. This Amendment shall constitute a Loan Document for all
purposes.
 
10. Confirmation of Security.  Borrower hereby confirms and agrees that all of
the Security Instruments, as may be amended in accordance herewith, which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Credit Agreement as modified by this Amendment.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
12. Incorporation of Certain Provisions by Reference.  The provisions of
Section 12.09 of the Credit Agreement captioned “Governing Law; Jurisdiction;
Consent to Service of Process” are incorporated herein by reference for all
purposes.
 
13. Entirety, Etc.  This Amendment, the Expenses and Indemnity Letter and all of
the other Loan Documents embody the entire agreement between the parties.  THIS
AMENDMENT, THE EXPENSES AND INDEMNITY LETTER AND ALL OF THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[The rest of this page is intentionally left blank; the signature pages follow.]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 

 
BORROWER
         
YUMA EXPLORATION AND PRODUCTION COMPANY, INC.
         
 
By:
/s/  Kirk Sprunger     Name:  Kirk Sprunger     Title: Secretary and Treasurer  
       




 
5

--------------------------------------------------------------------------------

 




ADMINISTRATIVE AGENT, ISSUING BANK
AND LENDER:
 

 
SOCIÉTÉ GÉNÉRALE
         
 
By:
/s/ Elena Robciuc     Name: Elena Robciuc     Title: Managing Director          

 
LENDER:


 

 
ONEWEST BANK, FSB
         
 
By:
/s/ Whitney Randolph     Name: Whitney Randolph     Title: Senior Vice President
         

 
LENDER:
 

 
LEGACYTEXAS BANK (successor to Viewpoint Bank, N.A.)
         
 
By:
/s/ David Carter     Name: David Carter     Title: Vice President          


 
 
6

--------------------------------------------------------------------------------

 

 
THE GUARANTORS HEREBY CONSENT TO THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TERMS OF THIS AMENDMENT BY THE BORROWER.




THE YUMA COMPANIES, INC.



             
 
By:
/s/ Kirk Sprunger     Name: Kirk Sprunger     Title: Chief Financial Officer,
Corporate Secretary and Treasurer          

 
PYRAMID OIL LLC



             
 
By:
/s/  Kirk Sprunger     Name: Kirk Sprunger     Title:  Chief Financial Officer,
Secretary and Treasurer          


 






7

--------------------------------------------------------------------------------